Mr. Justice Morris
delivered the opinion of the Court:
This case was formerly before this court on an appeal from an interlocutory order awarding an injunction pendente lite (Webb v. King, 21 App. D. C. 141) ; and the facts as then developed by the pleadings, and which have not been greatly, if at all, modified by the testimony that was subsequently taken, were stated in the opinion then rendered, and need not be here repeated at length. The cause comes now before us again on appeal from the final decree, wherein the court below found the issues in accordance with the complainant’s bill, and decreed in accordance with the prayers of that bill.
The complainant, here the appellee, was the lessee of certain demised premises. Through inadvertence or negligence she permitted certain taxes which by the lease she was required to pay, to remain in arrears, and the property to be sold for the payment of such taxes, and a certificate of sale to be issued therefor, and finally a tax deed to be executed and recorded. Nor this it was sought to forfeit her lease; and she filed her bill in equity to be relieved from the forfeiture; to enjoin the proceedings that had been instituted to dispossess her; to have the tax certificate and the tax deed declared null and void; and to have the holders of them perpetually enjoined and restrained from setting them up. The paramount question in the case is that of the validity of these tax proceedings; and it will simplify the consideration of the other questions that are raised if we first dispose of this one.
But this question we think the Supreme Court of the United States has already determined for us in the-cases of Washington v. Pratt, 8 Wheat. 681, 5 L. ed. 714; Ronkendorff v. Taylor, 4 Pet. 349, 7 L. ed. 882, and the comparatively recent case of Marx v. Hanthorn, 148 U. S. 172, 37 L. ed. 410, 13 Sup. Ct. Rep. 508.
1. The act of Congress of August 14, 1894, 28 Stat. at L. 282, chap. 287, which was in force at the time the tax proceedings in question were had, and which is yet in force, pro-' vides that “all real property in the District of Columbia, except *185as hereinafter provided, shall be assessed [for taxation] in the name of the owner, or trustee or trustees of the owner, thereof that “all undivided real property of a deceased person may be assessed in the name of such deceased person until the same is divided according to law, or has passed into the possession of some other person or persons';” and that “all real property, the ownership of which is unknown, shall be assessed ‘owner unknown.’ ”
The owner of the property involved in the present litigation was, and had been for upwards of twenty-five years, Mrs. Marianne A. B. Kennedy, who had inherited it in the year 1871 from a relative, Maria T. Gillis. On the assessment books of the District the property continued to be assessed in the name of Maria T. Gillis, although she had died in the year just named, and was advertised and sold in her name for default in the payment of taxes in the year 1899.
Now, it is very clear that this assessment did not comply with the requirement of the act of Congress. A deceased person cannot be the owner of property in the sense of the law. Especially cannot a deceased person continue for twenty-five years after his death to be the owner of property. Assessment and the other requirements of the tax laws are intended to warn the living owner that his property is being dealt with by the public authorities under their supreme power to devest title in the event of failure to pay the public dues; and that living owner is entitled to the benefit of that warning to its fullest extent, and to the most faithful compliance with the provisions of the statute. Washington v. Pratt, 8 Wheat. 681, 5 L. ed. 714. It will not do, therefore, to take a former owner, and continue his name until it suits the public authorities to change the assessment.
Provision is made by the statute, perhaps inadequate provision, for the ascertainment by the taxing officers of the names of the owners of property for this purpose of assessment; for the recorder of deeds and the register of wills are both required to report annually to the tax officers all transfers of real estate recorded in their respective offices. This does not seem *186to cover the case of devolution of title by descent, except apparently in the case of a division of an estate and the execution of deeds of partition by the several parties in interest; and it is not apparent what steps the taxing officers are to take to ascertain the living owner of property when tbe former owner has departed this life, and there is perhaps only one heir and no division of the estate. And yet the law specifically requires such ascertainment of ownership, for it specifically provides that the assessment in tbe name of the deceased person may not be continued beyond the partition of tbe estate, or until tbe estate “has passed into the bands of some other person.” Tbe new owner is such other person; and the taxing officers must ascertain his identity as best they can, if they would have their proceedings entirely valid and indefeasible. Such is the positive doctrine of the case of Washington v. Pratt. And tbe result is that failure to assess in such name is a fatal irregularity, which, as between tbe true owner and tbe purchaser at a tax sale or his assignee, is sufficient to vitiate all the subsequent proceedings.
Again, in tbe act of Congress of February 28, 1898, 30 Stat. at L. 250, chap. 32 § 3, which regulates the matter of tax sales in this District, there is a provision that, within twenty days after tbe last day of sale, tbe collector of taxes shall file in tbe office of tbe recorder of deeds for the District a report in writing in which be shall give a statement of tbe property sold, tbe names of tbe persons to whom it is assessed, tbe amount of taxes due thereon, tbe name of tbe person to whom it has been sold, the amount for which it has been sold, tbe cost of sale, the date of sale, and tbe surplus, if any. Tbe purpose of all this is very plain. It was to give further and explicit notice to tbe citizen whose property was affected and was about to be taken from him, to warn him of bis danger, and to give ample information as to wbat was required to be done in order that be might relieve bis property from its predicament. Under this act be is entitled to have all tbe details of tbe statute strictly complied with; and a failure of such compliance may suffice to vitiate all tbe subsequent proceedings.
*187In the present case the collector of taxes filed a report, which, so far as it relates to the property here in controversy, was as follows:



Now, it is very plain that this report does not comply with the requirements of the law. There is no statement of the amount of taxes due on the property, or of the cost of sale, or perhaps even of the amount for which it was sold. We might conjecture that the third and fourth columns are to be read together, and that the figures in the fourth column, under the head of “amount sold for,” are also intended to indicate the amount of taxes due; but this would be only conjecture, and the statute requires certainty. For many less important defects than this, tax sales have been declared void; and it is believed that the universal tendency of decision throughout the States of our Union is that statutory requirements of this character must be strictly pursued in order to devest title. But in view of the decisions in the Supreme Court of the United States already mentioned it is unnecessary to cite further authority.
Various other alleged defects and irregularities have been pointed out in these tax proceedings, but we deem it unnecessary to consider them. The two which have been specified are, in our opinion, sufficient to vitiate the certificate and the deed that were issued in this case; and we must hold both the cer*188tificate and the deed to have been null and void as against the appellee.
2. These instruments being null and void, the matter stands as though they had never been issued, — although, of course, they must be regarded as a cloud upon the title of this property, which can be removed in a court of equity; and the situation, therefore, is that there are taxes upon the property in arrears, due and unpaid, for which the lessee is liable, and for the failure to. pay which the lessor seeks to enforce a forfeiture of the lease. And the lessee, claiming that her failure to pay at the proper time was the result of inadvertence or misadventure, now offers to pay them, and seeks to be relieved from the forfeiture or threatened forfeiture. This, we have already held in our opinion on the former appeal, she is entitled to do, if the allegations of her bill are borne.out by the testimony in the case.
But the testimony makes it more plain than even the allegations of the bill of complaint did that she is entitled to the relief which she asks. The testimony shows quite conclusively that, while the lease required the annual taxes on the property to be paid by the lessee, yet the invariable custom of the lessor down to the time of the default had been to demand and receive the amount of the taxes from the lessee, and to pay the taxes herself by her own agents. For the taxes of the second half of the year 1898, in connection with which the default occurred, the lessor failed for some reason to make the usual demand for the money wherewith to pay the taxes; and the lessee was in the midst of financial trouble and distress caused by the recent death of her husband, who had been the lessee down to the time of his death. The record shows to us quite plainly that the default of the lessee was excusable under the circumstances, and that no harm would be done to anyone by her relief from the nominal forfeiture which she has incurred.
3. The defense of multifariousness in the bill of complaint is again insisted on, as it was at the former hearing. But we think that what we said at that former hearing must suffice to dispose of the objection now. The determination of that question depends upon the inquiry as to whether there was an ar-' *189rangement, or understanding, or combination, or whatever we may call it, between the defendants to the suit, whereby the tax certificate that had been issued against the property involved in the proceedings was to be acquired and used in the interest of the Kanns to coerce the appellee out of the property and to enable the Kanns to become the possessors or lessees of it. We find no evidence whatever in the record of any fraud or wrongdoing perpetrated by anyone concerned. We only find the evidence of a situation created by keen commercial rivalry and shrewd management, wholly untainted by wrongdoing, but still a situation from which injury is threatened to the complainant’s rights of property, and against which she is entitled to be relieved. For that there was an arrangement between the defendants whereby the tax certificate was to be used to oust the complainant from the property, we think is too plain to be reasonably questioned. There was undoubtedly a concurrence of effort for that purpose, perhaps no formal combination or preconcerted action. But it matters not what we call it. The undoubted fact is that there was co-operation between the defendants to use the tax certificate to the detriment of the complainant’s rights; and, there being such co-operation, the defense of multifariousness cannot prevail. The one purpose of the bill is to relieve the complainant from the effect of this tax certificate and of the tax title based upon it.
From what we have said, it follows, in our opinion, that the decree appealed from was right and just, and that it should be affirmed, with costs. And it is so ordered. Affirmed.
An appeal by the appellants to the Supreme Court of the United States was allowed March 9, 1905.